Title: Richard Price to John Adams, 5 Oct. 1786
From: Price, Richard
To: Adams, John


          
            
              Dear Sir
            
            

              Newington-Green

              Oct: 5th. 1786
            
          

          I am sorry I could not have the pleasure of Seeing you and Coll Smith when you did me the favour to call upon me. I found I
            could not Stay in the House, and therefore fled to Sydenham, leaving my Nephew and other
            friends to manage a business that I could not think of without being overpower’d. Tho’
            the event has been long expected and was indeed, in the circumstances of the late dear
            companion of my life, more a seasonable delivrance than a calamity, yet it has Severely
            Shocked my Spirits. My life has hitherto been almost uniformly happy, and I am truly
            grateful to the giver of it. This has been my first great affliction, and I Should be no
            less base than foolish were I not to receive it with resignation and to bow to the
            authority that appoints it. But my feelings I cannot yet conquer. The remembrance which
            my thots: are continually forcing upon me create an anguish
            not to be express’d—I am now at home endeavouring to reconcile myself by degrees to the
            house and Situation where my duty lies; but I mean to go again to Sydenham to-morrow:
            Next week I intend to endeavour to divert my thots: by going
            an easy journey for four or five days. As soon as I am Settled at home (wch: will be probably the week after next) I Shall take the
            first opportunity to pay my respects to you and Coll
            Smith—Next Sunday Mr Tayler, the minister of Carter-lane
            meeting-house Sometimes called little St: Paul’s, is to
            administer the Sacrament for me at Hackney and to deliver a funeral Sermon but without
            any particular notice of the deceased. On Sunday Sen-night I Shall provide a Supply who
            probably will be my Nephew from Yarmouth; and on Sunday fort-night I hope I Shall have
            recover’d my Spirits So far as to be able to return to my usual Services.
          Deliver my best respects to Mrs Adams
            and Mrs and Coll Smith. 
          With Sincere gratitude for the attention and friendship with which
            they and you have honoured me, I am, Dear Sr, / Your most
              obedt: and humble Servt
          
            
              Richd: Price
            
          
        